In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1509 
EXODUS REFUGEE IMMIGRATION, INC., 
                                                    Plaintiff‐Appellee, 

                                  v. 

MICHAEL R. PENCE, in his official capacity as Governor of 
 Indiana, et al., 
                                        Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Indiana. 
          No. 1:15‐cv‐01858 — Tanya Walton Pratt, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 14, 2016 — DECIDED OCTOBER 3, 2016 
                ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  State  of  Indiana  appeals  from 
the  grant  of  a  preliminary  injunction  to  a  private  agency 
named Exodus that assists refugees, some of whom are Syri‐
an refugees, the state’s target. 
   The  regulation  of  immigration  to  the  United  States,  in‐
cluding  by  refugees  (people  who  have  fled  their  homeland, 
2                                                         No. 16‐1509 


and unable to return because of threat of persecution seek to 
relocate in a country in which they’ll be safe), is a federal re‐
sponsibility codified in the Immigration and Nationality Act, 
8  U.S.C.  §§ 1101  et  seq.  That  Act  has  been  amended  by  the 
Refugee  Act  of  1980,  which  authorizes  the  President  to  de‐
termine,  on  the  basis  of  “humanitarian  concerns  or  …  the 
national interest,” how many refugees to admit each year. 8 
U.S.C. § 1157(a)(2). The President fixed the number at 85,000 
for fiscal year 2016, of whom at least 10,000 were to be per‐
sons  coming  to  the  United  States  from  Syria,  in  recognition 
of the horrendous conditions in Syria resulting from that na‐
tion’s civil war, now entering its sixth year. 
     Because  of  fear  of  terrorist  infiltration––apart  from  the 
massive  9/11  terrorist  attacks,  Boston,  New  York,  and  San 
Bernardino (California) have been targets of terrorist attacks 
since 2001 by persons not born in the United States––all per‐
sons  seeking  to  enter  the  United  States  as  refugees  are  re‐
quired to undergo multiple layers of screening by the federal 
government,  following  screening  by  the  United  Nations 
High Commissioner for Refugees, before they can be admit‐
ted  to  the  United  States.  The  process  can  take  up  to  two 
years.  Of  course  there  can  be  no  certainty  that  no  terrorist 
will  ever  slip  through  the  screen,  elaborate  though  it  is;  for 
there has been terrorist infiltration of this country since 9/11 
and there  is  a  specific concern about Syrian  refugees: many 
of them were born elsewhere, moved at some point to Syria, 
became  caught  up  in  the  civil  war  there,  sought  to  escape 
from that embattled nation in which hundreds of thousands 
of  civilians  have  been  killed,  and  are  difficult  to  screen  be‐
cause little  may be known  about their life either in Syria or 
in their country of origin if different from Syria. (We’ll refer 
to all of them as “Syrians,” though many of them were only 
No. 16‐1509                                                           3 


transitory  residents  of  Syria.)  The  governor  of  Indiana  be‐
lieves, though without evidence, that some of these persons 
were  sent  to  Syria  by  ISIS  to  engage  in  terrorism  and  now 
wish to infiltrate the United States in order to commit terror‐
ist  acts  here.  No  evidence  of  this  belief  has  been  presented, 
however; it is nightmare speculation. 
     A  portion  of  the  Refugee  Act  codified  at  8  U.S.C.  § 1522 
and entitled “Authorization for programs for domestic reset‐
tlement  of  and  assistance  to  refugees”  allows  the  federal 
government  to  give  states  money  to  assist  refugees  to  be‐
come  integrated  into  American  society.  The  particular  aims 
of  the  statute  are  to  “(i)  make  available  sufficient  resources 
for  employment  training and placement in order to achieve 
economic self‐sufficiency among refugees as quickly as pos‐
sible, [and] (ii) provide refugees with the opportunity to ac‐
quire sufficient English language training to enable them to 
become effectively resettled as quickly as possible.” 8 U.S.C. 
§ 1522(a)(1)(A). 
    To  receive the  federal  money  a  state  must  submit  to  the 
federal  Office  of  Refugee  Resettlement  a  plan  for  using  the 
money  to  assist  refugees  to  achieve  economic  self‐
sufficiency. 8 U.S.C. § 1522(a)(6). Indiana has submitted such 
a plan and it’s been approved. Under the plan the state con‐
tracts with private resettlement agencies for the provision of 
social  services to refugees, and the agencies are reimbursed 
by the state for the cost. 
   Another  section  of  the  Refugee  Act  provides  that  “ser‐
vices funded under this section shall be provided to refugees 
without regard to race, religion, nationality, sex, or political 
opinion.”  8  U.S.C.  § 1522(a)(5).  But  the  governor  of  Indiana 
has refused  to pay for providing  these services  to  any refu‐
4                                                         No. 16‐1509 


gee whose “‘country of origin’ denominated on refugee doc‐
uments”  is  Syria.  (A  refugee’s  country  of  origin  is  deemed 
his  nationality  unless  he’s  stateless,  in  which  event  it’s  the 
nation  in  which  he  last  resided.  8  U.S.C.  § 1101(a)(42)(A).) 
Fearing  that  Syrian  immigrants  may  be  potential  terrorists, 
the  governor  wants  to  minimize  their  number  in  Indiana. 
Acknowledging  that  he  can’t  close  Indiana’s  borders  to 
them,  he  has  shifted  focus  to  the  plaintiff  in  this  case––
Exodus,  a  private  nonprofit  resettlement  agency  in  Indiana 
that seeks to help refugees, including Syrian refugees, adjust 
to  life  in  Indiana.  Exodus  has  a  contract  with  the  state  that 
entitles  the  agency  to  be  reimbursed  for  providing  social 
services  to  resettled  refugees,  but  the  governor  has  forbid‐
den  Exodus  or  any  other  resettlement  agency  to  be  reim‐
bursed  for  the  costs  of  providing  social  services  to  Syrian 
refugees. 
    In  fiscal  year  2015  Exodus  received  roughly  $1  million 
from  the  state  for  provision  of  social  services  and  used  the 
money to help 892 refugees, none of them Syrian. It expected 
to  get  a  hundred  or  more  Syrian  refugees  the  next  year, 
which would be this year, but we don’t know how many it’s 
gotten so far. We know that 174 Syrian refugees came to In‐
diana  in  the  last  fiscal  year,  but  not  how  many  of  them  are 
being  helped  by  Exodus.  But  we  do  know  for  certain  that 
Exodus  will  receive  nothing  from  the  state  for  Syrian  refu‐
gees  this  year  unless  we  affirm  the  preliminary  injunction. 
Without the injunction, Exodus, if unable (as it fears) to ob‐
tain the necessary funds from another source, will be unable 
to provide essential assistance to the refugees. Most of them 
may therefore decide to resettle in other states––exactly what 
the  governor  of  Indiana  wants––in  the  face  of  the  statutory 
provision  we  cited  that  forbids a  state  in  distributing  funds 
No. 16‐1509                                                           5 


received  from  the  federal  government  under  8  U.S.C. 
§ 1522(a)(5)  to  discriminate  on  the  basis  of  “race,  religion, 
nationality, sex, or political opinion” (emphasis added). 
    The governor’s brief asserts “the State’s compelling inter‐
est  in  protecting  its  residents  from  the  well‐documented 
threat  of  terrorists  posing  as  refugees  to  gain  entry  into 
Western countries.” But the brief  provides  no evidence that 
Syrian  terrorists  are  posing  as  refugees  or  that  Syrian  refu‐
gees  have  ever  committed  acts  of  terrorism  in  the  United 
States.  Indeed,  as  far  as  can  be  determined  from  public 
sources, no Syrian refugees have been arrested or prosecuted 
for terrorist acts or attempts in the United States. And if Syr‐
ian refugees do pose a terrorist threat, implementation of the 
governor’s  policy  would  simply  increase  the  risk  of  terror‐
ism in whatever states Syrian refugees were shunted to. Fed‐
eral law does not allow a governor to deport to other states 
immigrants  he  deems  dangerous;  rather  he  should  com‐
municate his fears to the Office of Refugee Resettlement. 
     He argues that his policy of excluding Syrian refugees is 
based not on nationality and thus is not discriminatory, but 
is based solely on the threat he thinks they pose to the safety 
of  residents  of  Indiana.  But  that’s  the  equivalent  of  his  say‐
ing (not that he does say) that he wants to forbid black peo‐
ple to settle in Indiana not because they’re black but because 
he’s afraid of them, and since race is therefore not his motive 
he  isn’t  discriminating.  But  that  of  course  would  be  racial 
discrimination,  just  as  his  targeting  Syrian  refugees  is  dis‐
crimination on the basis of nationality. 
    A  final  oddity  about  the  governor’s  position  is  how  iso‐
lated it is. There are after all fifty states, and nothing to sug‐
gest that Indiana is a magnet for Syrians. Although in the fall 
6                                                      No. 16‐1509 


of  2015  a  number  of  state  governors  issued  statements  op‐
posing the resettlement of Syrian in their domains, their op‐
position  petered  out.  Since  then  Syrian  refugees  have  been 
resettled in 40 states (Indiana of course is one of them), and 
there is no indication that their absence from the other 10 is 
attributable  to  actions  by  state governments.  Indiana  is  free 
to  withdraw  from  the  refugee  assistance  program,  as  other 
states  have  done;  yet  withdrawal  might  not  interrupt  the 
flow  of  Syrian  refugees  to  the  state  because  in  states  that 
choose  not  to  participate  in  the  refugee  assistance  program 
the  federal  government  has  been  authorized  to  establish  an 
alternative program, called Wilson/Fish, that distributes fed‐
eral aid to refugees in a state without the involvement of the 
state government. 8 U.S.C. § 1522(e)(7); 45 C.F.R. § 400.69. 
    The district judge granted a preliminary injunction in fa‐
vor of Exodus because she believed it likely to prevail in the 
trial on the merits that is the usual next stage of litigation af‐
ter  the  issuance  of  such  an  injunction.  She  was  right,  and 
therefore the preliminary injunction is  
                                                         AFFIRMED.